Citation Nr: 1340651	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-09 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for the service-connected residuals of a right hip arthroplasty, residual scar, status posttraumatic, residual dislocation, right hip with acetabular rim fracture for the period beginning on June 1, 2007.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1983 to March 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO. 

In a rating decision, the RO increased the rating for the service-connected right hip disability from 10 percent to 20 percent, effective on December 10, 2003. 

In a June 2006 rating decision, the RO assigned a temporary 100 percent rating following total right hip replacement surgery (and period of convalescence) from April 25, 2006 to May 30, 2007; thereafter, the minimum 30 percent rating was assigned effective on June 1, 2007. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054. 

In his June 2007 Notice of Disagreement (NOD) (and reiterated in his April 2008 Substantive Appeal), the Veteran specifically limited his appeal to the issue of a rating in excess of 30 percent for the right hip disability for the period beginning on June 1, 2007. Accordingly, as noted on the preceding page, this is the only identified issue currently on appeal. 

The Board remanded the case for additional development in April 2012. That development was completed and the case has been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. 

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

The service-connected residuals of the right total hip replacement is shown to be manifested by no more than moderate disablement.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for the service-connected residuals of a right hip arthroplasty, residual scar, status posttraumatic, residual dislocation, right hip with acetabular rim fracture for the period beginning on June 1, 2007 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence are needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

However, the notice letter did not contain an explanation of the general rating criteria relevant to his service-connected right hip disability.

The February 2008 Statement of the Case (SOC) set forth applicable criteria for ratings for the right hip disability. After issuing the February 2008 SOC and affording the Veteran an opportunity to respond, the June 2009 (and most recently November 2012) Supplemental Statement of the Case (SSOC) reflected readjudication of the claim. 

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file includes the VA treatment records and examination report.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand requested that the RO request and obtain outstanding VA treatment records and schedule the Veteran for a contemporaneous VA examination to evaluate the severity of his right hip disability. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's residuals of a right hip arthroplasty, residual scar, status posttraumatic, residual dislocation, right hip with acetabular rim fracture has been assigned pursuant to Diagnostic Code 5054, the criteria for evaluating hip replacement (prosthesis). See 38 C.F.R. § 4.71a.

A 100 percent rating is assigned for 1 year following implantation of prosthesis.

Thereafter, a 90 percent rating is assigned following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.

A 70 percent rating is assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.

A 50 percent rating is assigned for moderately severe residuals of weakness, pain, or limitation of motion.

A 30 percent rating is the minimum rating assigned.


Analysis

A November 2007 report of VA fee-basis examination documented the Veteran's complaint of increasing pain in his right hip (since surgery), decreased ability to perform his daily activities or work and difficulty being on ladders. He reported having weakness and stiffness in his right hip and feeling that it gave way. He felt the pain after work for more than half a day. Prior to onset of the pain, his right hip fatigued easily.

The Veteran described the pain as being intermittent (three times per day) and lasting for two hours. There was no radiation of pain to his knee or foot. He rated the pain level 8 or 9 out of 10 and indicated the pain was elicited by physical activity and relieved by Tramadol.

Objectively, there was a scar on the right hip that measured 21 cm by .5 cm. The scar was elevated, tender, disfiguring and hyperpigmented. There was no ulceration, adherence, instability, inflammation, edema, keloid formation or tissue loss. 

The Veteran's leg length was 102 cm, bilaterally. Mid thigh circumference was 49 cm on the right and 54 cm on the left (representing a 5 cm difference in circumference in the mid-thigh area). Posture was normal, and he walked with a limp on the right.

The Veteran had 125 degrees of flexion of the right hip (with pain at 105 degrees); 30 degrees of extension; 25 degrees of adduction; 45 degrees of abduction; 60 degrees of external rotation (with pain at 60 degrees); and 45 degrees of internal rotation.

The Veteran had increasing pain, but not fatigue, weakness, lack of endurance or incoordination on repetitive motion of the right hip; additionally, there was no additional limitation of range of motion.

Subsequent VA treatment records documented the treatment the Veteran received for various complaints. An August 2011 VA treatment record reflects that the Veteran had chronic right hip pain s/p (status post) THA (total hip arthroplasty). Objectively, his gait was normal, and there was no joint effusion. He had normal range of motion in his lower extremities.

The assessment was that of DJD (degenerative joint disease) right hip s/p THA; chronic pain, on Tramadol. It was noted that the Veteran was able to hike and exercise. The Veteran was offered a follow-up orthopedic appointment, but declined it.

An April 2012 report of VA examination reflected the Veteran's report that his work as an electrician, up and down ladders 10-12 hours per day, really exacerbated his right hip pain. Tramadol worked well except when he worked these hours. He was laid off December 2011 when a job was completed. He felt that he was laid off because he could only work 10-12 hours per day and not the 14 hours per day others were doing.

The Veteran reported being only able to walk 30 minutes due to hip pain; however, he walked daily. Additionally, he could only sit for 30 minutes and stand for 2 hours. Since his hip replacement, he was advised by his surgeon that he could no longer ski, run or participate in high impact sports.

On examination, the Veteran had flexion of the right hip to 80 degrees (with objective evidence of painful motion at 80 degrees) and extension to 30 degrees (with no objective evidence of painful motion). Abduction was not lost beyond 10 degrees; the adduction was not limited such that the Veteran could not cross his legs; rotation was not limited such that the Veteran could not toe out more than 15 degrees.

The Veteran did not have additional limitation in range of motion of the right hip following repetitive-use testing. The documented functional impairment associated with the right hip included less movement than normal, pain on movement and atrophy due to disuse. Additionally, he had localized tenderness or pain to palpation of the right hip.

Regarding right hip flexion, the Veteran had active movement against some resistance; otherwise, his muscle strength testing in the right hip was normal. There was no ankylosis of the hip; however, he did have slight leg length discrepancy on the right (108.5 cm on right compared to 109.5 on the left).

The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain and or limitation of motion subsequent to total right hip joint replacement. The Veteran's surgical scar measured 15 cm by 1 cm and was flat, nontender, nonadherent, and well healed and he had normal skin color with no restriction of range of motion.

The Veteran had external rotation of the right hip of 0-60 degrees (with pain at 60 degrees); internal rotation of 0-30 degrees (with pain at 30 degrees); adduction of 0-30 degrees (without pain); and, abduction of 0-45 degrees (with pain at 45 degrees).

There was no change in the range of motion with repetitive-use testing in this regard. The Veteran's gait was normal before and after exam, and there was no fatiguing of strength with repetitive-use strength testing. The Veteran did not have an assistive device with him; however, he did report the occasional use of a cane.

The examiner provided the following opinion:

"Based on the veteran's history and examination, there [was] no painful motion or weakness requiring the use of crutches, only the occasional use of a cane. Based on history and examination, there [was] moderate, but not moderately severe and not markedly severe residual weakness, pain or limitation of motion following the implantation of the prosthesis. This opinion [was] supported by the veteran's ability to work full time as an electrician as described, until being laid off several months ago, and by findings of mild -moderate weakness, atrophy and leg length discrepancy on exam, mild objective evidence of pain with ROM as noted, but with a normal gait without an assistive device." 

Based on this record, the Board finds that the criteria have not been met for the assignment of a rating in excess of 30 percent for the service-connected right hip disability.

It is shown that the Veteran has right hip residual weakness, pain and limitation of motion. However, these residuals were described by a physician as "moderate but not moderately severe and not markedly severe residual weakness, pain or limitation of motion following the implantation of the prosthesis" (April 2012 report of VA examination). 

The Board notes that this opinion offered in the April 2012 report of VA examination was based on in-person examination, a thorough review of the Veteran's records, including the Veteran's history, and sound medical principles. 

The Board finds this examination to be highly probative. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ( "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").

The Board has also considered the Veteran's assertions as to the nature and severity of his right hip symptoms; however, his lay statements alone do not serve to establish a level of impairment that would permit the assignment of a rating higher than 30 percent. 

To that end, the medical evidence shows that while the Veteran has been advised by his surgeon that he should no longer ski, run or participate in high impact sports, he is shown to be able to hike, exercise, walk daily (30 minutes at a time) and go up and down ladders (for 10-12 hour periods in conjunction with his employment). 

Additionally, the Veteran is noted to have a normal gait and use of a cane only occasionally. 

Thus, the medical evidence including the Veteran's own statement made in connection with treatment is found to be more probative in determining whether the service-connected right hip disability meets the criteria for the assignment of a rating in excess of 30 percent in this case. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

For the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for the service-connected right hip disability for the period beginning on June 1, 2007, must be denied.    

Additionally, the Board finds that the service-connected right hip disability is not shown to be productive of an exceptional or unusual disability picture as to warrant the assignment of a compensable rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Therefore, referral for consideration of an extraschedular rating for the right hip disability is not warranted. 38 C.F.R. § 3.321(b)(1).



ORDER

An increased rating in excess of 30 percent for the service-connected residuals of the right hip arthroplasty, residual scar, status posttraumatic, residual dislocation, right hip with acetabular rim fracture beginning on June 1, 2007 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


